Exhibit 10.159R

     
(BOEING LOGO) [d78201d7820101.gif]
  The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207

AAL-PA-1980-LA-1003346
American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616

     
Subject:
  Aircraft Performance Guarantees — 777-323ER
 
   
Reference:
  Purchase Agreement No. PA-1980 (Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 777-323ER
aircraft (Aircraft)

     This letter agreement (Letter Agreement) amends and supplements the
Purchase Agreement. All terms used but not defined in this Letter Agreement
shall have the same meaning as in the Purchase Agreement.
     For the Aircraft set forth in Table 1-7, at the time of execution of this
Letter Agreement, Boeing agrees to provide Customer with the guarantees set
forth on Attachment A hereto. These guarantees are exclusive and will expire
upon delivery of the Aircraft to Customer.
1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
     [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
2. Confidential Treatment.
     The information contained herein represents confidential business
information and has value precisely because it is not available generally or to
other parties. Customer will limit the disclosure of its contents to employees
of Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

      AAL-PA-1980-LA-1003346
Performance Guarantees — 777-323ER   SA-20
Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [d78201d7820101.gif]

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
       
 
 
 
   
Its
  Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
       
Date:
                                              
 
        American Airlines, Inc.    
 
       
By
       
 
 
 
   
Its
       
 
 
 
   

      AAL-PA-1980-LA-1003346
Performance Guarantees — 777-323ER   SA-20
Page 2

BOEING PROPRIETARY

 